Statement of Additional Information Supplement March 22, 2017 Putnam Small Cap Value Fund Statement of Additional Information dated June 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGER section are supplemented to reflect that the fund’s portfolio managers are now David Diamond and Eric Harthun. These sub-sections are also supplemented with regards solely to Mr. Diamond as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund's portfolio manager managed as of February 28, 2017. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed account programs and Other SEC-registered Other accounts that single-sponsor defined Portfolio open-end and closed- pool assets from more contribution plan manager end funds than one client offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets David Diamond 0 0 0 0 1 $4,300,000 Ownership of securities As of February 28, 2017, Mr. Diamond owned no shares of the fund, including investments by immediate family members and amounts invested through retirement and deferred compensation plans. SAI Supplement – 3/17
